Citation Nr: 1218621	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  05-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include as secondary to cardiomyopathy with chronic atrial fibrillation/flutter (claimed as shortness of breath).

2.  Entitlement to an initial evaluation in excess of 60 percent for cardiomyopathy with chronic atrial fibrillation/flutter (hereinafter cardiac disability).


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The decision granted service connection for cardiomyopathy with chronic atrial fibrillation/flutter, evaluated as 10 percent disabling, effective February 23, 2004; and denied entitlement to service connection for shortness of breath.

In March 2006, the RO increased the rating for the heart disease to 60 percent, effective February 23, 2004.

This case was before the Board in March 2008 and May 2010, when it was remanded for further development.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the May 2010 remand, the Board instructed that the Veteran be afforded a VA examination for his claimed pulmonary disorder; he underwent that examination in June 2010.  The examiner was asked to render an opinion as to whether the claimed pulmonary disorder was due to his service-connected cardiac disability; the examiner found that the cardiac disorder did not contribute to the pulmonary disorder, but did not explicitly state whether the cardiac disability aggravated the pulmonary disorder.  Such an opinion is needed.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the cardiac disability issue, the Veteran reported in statement received in March 2012 that he had received recent hospital visits and had medical records to submit.  He has not submitted additional records, and claims folder and Virtual VA include no records dated since 2010.  VA has a duty to seek records of the reported treatment.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

In the same statement, the Veteran reported that his disabilities had gotten worse in some ways.  VA is required to provide a new examination where there is evidence, including a Veteran's statements, that the disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  The last examination for the cardiac disability was in June 2010.  The Veteran's statement triggers VA's duty to provide a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report all treatment for the service connected cardiac disability, and claimed shortness of breath or pulmonary disability.

Then take all necessary steps to obtain the records, including asking the Veteran to provide necessary authorizations to obtain the records.

Tell the Veteran that he can obtain and submit the records himself.

Efforts to obtain records in the custody of VA or other Federal entity should continue until the records are obtained; or it is reasonably certain that they do not exist or further efforts would be futile.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and what further efforts will be made with regard to the claim

2.  Schedule the Veteran for VA examination to determine the current severity of the Veteran's cardiomyopathy with chronic atrial fibrillation/flutter.  

The claims file and any relevant records in Virtual VA must be made available to and be reviewed by the examiner in conjunction with the examination.  

All necessary tests should be conducted.  

The examiner should report the Veteran's METs, ejection fraction and whether there is congestive heart failure.

3.  Ask the examiner who provided the June 2010 examination to review the claims folder and clarify whether the Veteran's service connected cardiac disability has aggravated any pulmonary disorder or disorder causing shortness of breath.

The claims file and any relevant records in Virtual VA must be made available to and be reviewed by the examiner.

The examiner should then opine whether any pulmonary disorder, including COPD or disorder causing shortness of breath, at least as likely as not (50 percent or greater probability) has been aggravated (made worse) by the service connected cardiac disability.  

The examiner should provide reasons for this opinion.  

If the opinion cannot be resolved without resorting to speculation, the examiner must provide reasons as to why this is so and whether additional information would permit the necessary opinion to be provided.

4.  If the benefits sought on appeal remain denied, the agency of original jurisdiction should issue a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


